DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The indicated allowability of claims 2,4, and 5 is withdrawn in view of the newly discovered reference(s) to Grimm et al.  Rejections based on the newly cited reference(s) follow.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5,14, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al(USPGPUB 2019/0147744 A1).
  -- In considering claim 1, the claimed subject matter that is met by Grimm et al(Grimm)  includes: 
	1) the computer comprising a processor and a memory storing instructions executable by the processor is met by the processor and memory that executes one or more software or firmware programs(see: sec[0022])
	2) the processor to:
		i) detect an object in data received from a rear-facing radar on a vehicle is met by the active safety systems(12), which include one or more algorithms that receive input signals from sensors(20), including radar sensors, and determine objects surrounding the vehicle and receiving object data from rear facing radar from safety zones(66,68)(see: secs([0024-0030]); 
	 	ii) activate an alarm in response to the object moving through a predesignated region behind the vehicle at a speed below a threshold speed or for a duration above a threshold time is met by an alarm being activated in response to an object moving through a predesignated region behind the vehicle(see: fig 4) at a speed below a threshold speed or for a duration above a threshold time(see: secs[0053-0054]); 
		iii) prevent the alarm from activating in response to the vehicle being in a gear other than park is met by the instructions preventing the alarm from activating in response to the vehicle being in a gear other than park(see: sec[0040-0043]).
  -- With regards to claim 2,
	1) the instructions include instructions to receive a plurality of inputs from a mobile device, and generate the predesignated region based on the inputs is met by the user interface of the vehicle being activated based on receiving instructions from a mobile phone(see: sec[0035]).
  -- With regards to claim 5,
	It would have been inherent that the instructions would have included detecting a trailer behind the vehicle, and the predesignated region is a region between the vehicle and the trailer, since a trailer would have been included in zone(68) as seen in figure 1, and the predesignated region between the trailer and the vehicle would have been zone(66), as seen in figure 1.
  -- Claim 14 recites subject matter that is met as discussed n claim 1 above.
  -- Claims 20-23 recite subject matter that is met as discussed above.
Claim Rejections - 35 USC § 103
Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(Grimm) in view of Examiner’s Statement of Official Notice.
  -- With regards to claims 15 and 19, Grimm does not teach:
	1)  a center high-mounted stop lamp (CHMSL) housing containing the radar, wherein the radar is arranged in the CHMSL housing so that the field of view of the radar encompasses a storage area of the vehicle when the CHMSL housing is installed.
	The examiner takes Official Notice that in the vehicle art, use of CHMSL is a requirement for vehicles to be utilized on a roadway, and therefore, would be included in any conventional vehicle.  As well, Grimm teaches the use of Camera as one of the sensors for monitoring objects(see: Grimm, sec[0048]).  Use of cameras mounted in CHMSL’s is well known, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorpate a camera of Grimm, into a CHMSL, since this would have helped reduce space of the equipment on the vehicle, by combining the camera into a pre-existing vehicle structure, while still allowing the camera to function and monitor objects.
Allowable Subject Matter
Claims 3, and 6-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687